[J-72-2020] [MO: Saylor, C.J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT


 IN RE: APPEAL OF THE COATESVILLE                 :   No. 7 MAP 2020
 AREA SCHOOL DISTRICT FROM THE                    :
 DECISION OF THE CHESTER COUNTY                   :   Appeal from the Order of the
 BOARD OF ASSESSMENT APPEALS FOR                  :   Commonwealth Court at Nos. 1130
 THE PROPERTY LOCATED AT 50 SOUTH                 :   & 1161 CD 2018 dated August 7,
 FIRST AVENUE, CITY OF COATESVILLE,               :   2019, Dismissing the Order dated
 CHESTER COUNTY, PENNSYLVANIA,                    :   June 30, 2018, exited July 5, 2018,
 PROPERTY TAX PARCEL NO. 16-05-                   :   by the Chester County Court of
 0229.0000                                        :   Common Pleas, Civil Division, at No.
                                                  :   2013-10936.
                                                  :
 APPEAL OF: COATESVILLE AREA                      :   ARGUED: September 16, 2020
 SCHOOL DISTRICT                                  :


                                 DISSENTING OPINION


JUSTICE WECHT                                             DECIDED: January 20, 2021
       Because I would hold that the Coatesville Area School District (“School District”)

was estopped from appealing the trial court’s assessment decision, I would affirm the

Commonwealth Court’s decision. Therefore, I respectfully dissent.

       The School District and the City of Coatesville (“City”) both appealed a decision of

the Chester County Board of Assessment that the subject property, owned by Huston

Properties, Inc. (“Taxpayer”), was entitled to a partial exemption as portions of the

property were used for charitable purposes. The two appeals were consolidated for trial

only. The trial court affirmed the partial exemption in two separate orders. Both the

School District and the City appealed to the Commonwealth Court, which reversed and

remanded to the trial court for additional findings. The trial court complied with the remand

order and re-affirmed its earlier decision on the partial exemption. At this point, the paths

of the School District and the City diverged. While the School District filed a notice of
appeal in its case, the City elected not to appeal. Thus, the trial court’s order in the City’s

case became final. See Pa.R.A.P. 903(a); see also U.S. Nat. Bank in Johnstown v.

Johnson, 487 A.2d 809, 813-14 (Pa. 1985). Because of the finality of that order, the

Taxpayer sought to quash the School District’s appeal in the Commonwealth Court. The

Commonwealth Court agreed with the Taxpayer that the failure to appeal the order in the

City’s case precluded the School District from appealing.

       The Majority ably explains the elements of both the res judicata and collateral

estoppel doctrines. Further, the Majority does not contend that those elements are not

satisfied here, although it notes that “it is not entirely clear whether the third element [of

res judicata], the identity of the parties to the two actions, is satisfied.” Maj. Op. at 7.

However, the Majority concludes that neither doctrine was intended to apply in this type

of situation. Because applying one or both of the doctrines here does not “shield a party

or the courts from repetitive or abusive litigation,” id. at 9, the Majority concludes that

invoking the doctrines to keep the School District from obtaining a merits review of its

case is unwarranted.

       I agree with the Majority that the Commonwealth Court’s application of res judicata

and collateral estoppel here is unusual and appears to be novel. However, the elements

of the doctrines are met and the School District could have prevented the Commonwealth

Court’s rejection of its discrete appeal simply by exercising the right, pursuant to 53

Pa.C.S. § 8855 of the Consolidated County Assessment Law, to appeal the order in the

City’s case.1 Because the elements have been met and the School District failed to

appeal as was its right, I would affirm the Commonwealth Court’s decision.

1      Understandably, the Majority focuses on application of the doctrines, hewing
closely to the question upon which review was granted: “Whether the Commonwealth
Court erred in applying the doctrines of Technical Res Judicata and Collateral Estoppel
when dismissing Petitioner’s appeal because a companion case, subject to similar
decision and order issued by the trial court, was not appealed?” However, review of this



                             [J-72-2020] [MO: Saylor, C.J.] - 2
       To the extent that applying these doctrines precludes the School District from

appealing on the merits, the School District had the means to prevent application of the

doctrines at its disposal and chose not to exercise that right.

       Section 8855, entitled “Appeals by taxing districts,” states:

       A taxing district[2] shall have the right to appeal any assessment within its
       jurisdiction in the same manner, subject to the same procedure and with
       like effect as if the appeal were taken by a taxable person with respect to
       the assessment, and, in addition, may take an appeal from any decision of
       the board or court of common pleas as though it had been a party to the
       proceedings before the board or court even though it was not a party in fact.
       A taxing district authority may intervene in any appeal by a taxable person
       under section 8854 (relating to appeals to court) as a matter of right.
53 Pa.C.S. § 8855. This provision gave the School District the right to file an appeal in

the City’s case even if the School District was not granted intervention or was not a party

to the City’s litigation. The presumed intent of this provision was to ensure that an

aggrieved taxing district would not be bound by an unfavorable assessment decision in a

case initiated by a different taxing district. Here, the School District could have filed an

appeal in the City’s case along with its own appeal, which would have prevented the order

in the City’s case from becoming final. The School District chose not to avail itself of this

right. It should be bound by the consequences of that decision.

       Because the School District failed to appeal, I would then apply res judicata and

collateral estoppel. Pursuant to the doctrine of res judicata, “[a]ny final, valid judgment

on the merits by a court of competent jurisdiction precludes any future suit between the

parties or their privies on the same cause of action.” R/S Fin. Corp. v. Kovalchick, 716

A.2d 1228, 1230 (Pa. 1998) (quoting Balent v. City of Wilkes-Barre, 669 A.2d 309, 313



statute is not out of bounds as it was relied upon by the Commonwealth Court and both
parties address it in their briefs.
2     A taxing district is defined as “[a] county, city, borough, incorporated town,
township, school district or county institution district.” 53 Pa.C.S. § 8802.

                            [J-72-2020] [MO: Saylor, C.J.] - 3
(Pa. 1995)). The doctrine applies when four identifies are established: “an identity of

issues, an identity of causes of action, identity of persons and parties to the action, and

identity of the quality or capacity of the parties suing or being sued.” In re Iulo, 766 A.2d

335, 337 (Pa. 2001). Here, there is no question that there is an identity of the issues, an

identity of causes of action, and an identity of the quality or capacity of the parties suing

or being sued.     The litigation involved whether Taxpayer was entitled to a partial

exemption of its property taxes, a determination which local taxing authorities challenged.

       The only question is whether there is an identity of the persons or parties to the

action. The School District and the City are separate parties, but this Court has held that

minor differences in the parties will not defeat application of the doctrine. “The essential

inquiry is whether the ultimate and controlling issues have been decided in a prior

proceeding in which the present parties had an opportunity to appear and assert their

rights.” Callery v. Mun. Auth. of Blythe Twp., 243 A.2d 385, 387 (Pa. 1968). When the

same witnesses would be called and the same evidence adduced and the controlling

issue has been decided on the merits, res judicata should apply. See Helmig v. Rockwell

Mfg. Co., 131 A.2d 622, 626-27 (Pa. 1957). Here, the case was consolidated for trial, the

School District actually did appear and assert its rights, the same evidence was adduced,

and the court decided the controlling issue on the merits. Thus, all of the res judicata

requirements were present.

       The Majority also questions whether the order in the City’s case was a prior

judgment. Maj. Op. at 9 (citing In re R.L.L.’s Estate, 409 A.2d 321, 323-24 (Pa. 1979),

for the proposition that a final judgment is a prerequisite to the application of res judicata).

The order entered in the City’s case disposed of all of the claims in that case. It was,

therefore, a final order that was not appealed. When neither the City nor the School

District appealed in that matter, the judgment became final.




                             [J-72-2020] [MO: Saylor, C.J.] - 4
        Turning to collateral estoppel, the doctrine applies to prevent the re-litigation of an

issue. Four factors must be met for the doctrine to apply. They are:

        (1) An issue decided in a prior action is identical to the one presented in a
        later action;
        (2) The prior action resulted in a final judgment on the merits;
        (3) The party against whom collateral estoppel is asserted was a party to
        the prior action, or is in privity with a party to the prior action; and
        (4) The party against whom collateral estoppel is asserted had a full and fair
        opportunity to litigate the issue in the prior action.
Rue v. K-Mart Corp., 713 A.2d 82, 84 (Pa. 1998).

        As with res judicata, all of these factors are present. The issue here is identical to

that in the City’s case and the City’s case resulted in a final judgment on the merits when

it was not appealed. Since the cases were consolidated for trial, the School District had

a full and fair opportunity to litigate the issue. By virtue of the consolidation for trial, the

School District was essentially a party in the City’s case. Even without the trial court’s

consolidating the cases fully or permitting the School District to intervene in the City’s

case, this prong was met. This Court has held that “[a]n individual is in privity with a party

where his relationship to the property in question is ‘mutual or successive.’” Flinn’s

Estate, 388 A.2d 672, 677 (Pa. 1978) (quoting Cent. Pa. Lumber Co.v. Carter, 35 A.2d

282, 283 (Pa. 1944)). Here, the City and the School District have a mutual relationship

to the property as they share the same interest in its assessment.

        The requirements for both res judicata and collateral estoppel were met here. As

the Majority notes, and as I agree, the application of the doctrines was unusual in these

circumstances. However, the Court has before it a final order and a subsequent appeal

that seeks to undo that final order. While the Majority would not invoke the doctrines

because it does not believe their use would advance the purpose for which they were

created, I believe that principled application of the doctrines requires that we invoke them

here.



                              [J-72-2020] [MO: Saylor, C.J.] - 5
       Section 8855 gives the School District the right to file an appeal “as if it had been

a party.” It does not require the School District to advocate for the City nor does it require

the School District to seek the City’s permission or approval to appeal. The School District

was authorized to appeal the order in the City’s case. It did not do so, and the order

became final. It now seeks to undo that final order in an appeal in a different case. By

virtue of the statute, the School District was in the unique position to prevent this result,

but it chose not to act. I would find that it is bound by the doctrines of res judicata and

collateral estoppel, and I would affirm the Commonwealth Court’s decision.




                             [J-72-2020] [MO: Saylor, C.J.] - 6